                  IN THE UNITED STATES DISTRICT COURT                        FLED
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION                                   OCT 16 2019
                                                                            Clerk, U.S District Court
                                                                               District Of Montana
                                                                                     Missoula
    CHAD BEIERLE,                                     CV 19-129-M-DWM

              Plaintiff,

        vs.                                                  OPINION
                                                            and ORDER
    TACO TREAT OF GREAT FALLS,
    INC. d/b/a TACO TREAT,

              Defendant.


       In August 2019, Plaintiff Chad Beierle filed seven nearly identical lawsuits

against Missoula businesses alleging violations of Title III of the Americans with

Disabilities Act of 1990 ("ADA"), 42 U.S.C. §§ 12101, et seq. 1 Defendant Taco

Treat of Great Falls, Inc. seeks to dismiss the present case on the grounds that

Beierle fails to allege injury-in-fact sufficient to confer standing under Article III.

(Doc. 8.) "Specifically, [Beierle] fails to specify what barriers he allegedly

encountered at Taco Treat and how his disability was affected by these barriers in

such a way as to preclude his full and equal access to the premises." (Doc. 9 at 2.)

Beierle was given an extension of time to respond to Taco Treat's motion, (see



1
   See Beierle v. Fugli, LLC, CV 19-127-M-DWM; Beierle v. KFC Montana, CV
19-130-M-DLC; Beierle v. Orange Town Pump, Inc., CV 19-131-M-DLC; Beierle
v. Muralt's Inc., CV 19-132-M-DLC; Beierle v. Chaffee Legacy, LLC, CV 19-136-
M-DLC; Beierle v. CHS, Inc., CV 19-137-M-DWM.
                                        1
Doc. 11 ), but failed to do so. 2 Taco Treat's motion is granted on the merits.

                                    BACKGROUND

      For the purposes of the present motion, the factual allegations in Beierle' s

complaint are accepted as true. Maya v. Centex Corp., 658 F.3d 1060, 1068 (9th

Cir. 2011 ). Beierle has primary lateral sclerosis with neuromuscular disorder,

which is "a rare, neuromuscular disorder that affects the central motor neurons and

is characterized by painless but progressive weakness and stiffness of the muscles

of the legs, progressing to affect the arms and muscles at the base of the brain."

(Doc. 1 at ,r 3.) As a result, he uses a walker "and is substantially limited to

performing one or more major life activities including, but not limited to, walking,

standing, grabbing, tight grasping, and/or pinching or twisting of the wrist." (Id.)

      Beierle visited Taco Treat's location at 1800 Bow Street in Missoula,

Montana on July 23, 2019. (Id. at ,r,r 4, 6.) During that visit, Beierle alleges he

"was denied full and equal access to, and full and equal enjoyment of, the facilities,

services, goods, privileges and accommodations." (Id. at ,r 4.) He then identifies

sixteen "violations" of the ADA:

      a) Failure to provide ADA compliant parking stall width clearance, in
      violation of2010 ADAS and 2015 ABAAS Section 502.2.

      b) Failure to provide ADA compliant landing slope grading, m
      violation of 2010 ADAS and 2015 AB AAS Section 405. 7 .1.


2
 Cf. L.R. 7.l(d)(l)(B)(ii) ("[F]ailure to file a response brief [to a non-dispositive
motion] may be deemed an admission that the motion is well-taken.").
                                           2
c) Failure to provide ADA compliant floor mats, throughout the subject
facility, in violation of2010 ADAS and 2015 ABAAS Section 302.2.

d) Failure to provide ADA compliant self-serve soda dispenser reach
ranges, in violation of2010 ADAS and 2015 ABAAS Section 308.1.

e) Failure to provide ADA compliant transaction counter height, in
violation of 2010 ADAS and 2015 ABAAS Section 904.4.1 and
904.4.2.

f) Failure to provide ADA compliant number of accessible table
seating, in violation of 2010 ADAS and 2015 ABAAS Section 226.1.

g) Failure to provide ADA compliant table seating underside
clearances, in violation of 2010 ADAS and 2015 ABAAS Section 306.1
and 306.3.1.

h) Failure to provide ADA compliant number of accessible booth table
seating, in violation of 2010 ADAS and 2015 ABAAS Section 226.1.

i) Failure to provide ADA compliant booth table seating underside
clearances, in violation of 2010 ADAS and 2015 AB AAS Section 306.1
and 306.3.1.

j) Failure to provide ADA compliant eat-in counter height, in violation
of2010 ADAS and 2015 ABAAS Section 306.1 and 306.3.1.

k) Failure to provide ADA compliant interior pull approach door
clearance, in violation of 2010 ADAS and 2015 ABAAS Section
404.2.4.1.

1) Failure to provide ADA compliant restroom signage, in violation of
2010 ADAS and 2015 ABAAS Section 216.8.

m) Failure to provide ADA compliant restroom signage height, in
violation of2010 ADAS and 2015 ABAAS Section 703.4.1.

n) Failure to provide ADA compliant, unobstructed, lavatory underside
clearance, in violation of2010 ADAS and 2015 ABAAS Section 606.2.

                                  3
       o) Failure to provide ADA compliant coat hook height, in violation of
       2010 ADAS and 2015 ABAAS Section 308.2.1.

      p) Failure to provide ADA compliant toilet paper dispenser location, in
      violation of2010 ADAS and 2015 ABAAS Section 604.7.

(Id. at, 18.) Taco Treat argues that the Complaint "does not explain how,

if at all, these alleged deficiencies impacted [Beierle] during his July 23,

2019 visit." (Doc. 9 at 4.)

                                      ANALYSIS

      An action may be dismissed for lack of subject matter jurisdiction pursuant

to Rule 12(b)( 1) if a plaintiff lacks standing under the "case-or-controversy"

requirement of Article III. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016).

To establish standing, a plaintiff must have "(1) suffered an injury in fact, (2) that

is fairly traceable to the challenged conduct of the defendant, and (3) that is likely

to be redressed by a favorable judicial decision." Id. The plaintiff, as the party

invoking federal jurisdiction, has the burden to establish subject matter

jurisdiction. Id. Where, as here, a case is at the pleading stage, the plaintiff cannot

meet its burden through the assertion of bare legal conclusions, but rather "must

clearly allege facts demonstrating each element." Id. (internal quotation marks and

alteration omitted). That said, "the Supreme Court has instructed [courts] to take a

broad view of constitutional standing in civil rights cases, especially where, as

under the ADA, private enforcement suits are the primary method of obtaining

                                           4
compliance with the Act." Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939,

946 (9th Cir. 2011) (internal quotation marks omitted) (citing Trafficante v. Metro.

Life Ins. Co., 409 U.S. 205,209 (1972)).

       Here, Taco Treat challenges only the injury in fact requirement. "To

establish injury in fact, a plaintiff must show that he or she suffered an invasion of

a legally protected interest that is concrete and particularized and actual or

imminent, not conjectural or hypothetical." Spokeo, 136 S. Ct. at 1548 (internal

quotation marks omitted). "For an injury to be particularized, it must affect the

plaintiff in a personal and individual way." Id. (internal quotation marks omitted).

In the ADA context, this means that a plaintiff must allege that he has "personally

suffered discrimination under the ADA on account of his disability." Chapman,

631 F.3d at 954. To do so, a plaintiff must state what barriers he encountered or

exist in a place he plans to return and "how his disability was affected by them so

as to deny him the 'full and equal' access that would satisfy the injury-in-fact

requirement." Id. Or, to put it another way, the plaintiff must "relate the alleged

violations to his disability." Id. at 955 .

       As argued by Taco Treat, the holding in the Ninth Circuit's Chapman

decision is directly applicable here. See 631 F.3d at 954-55. In Chapman, the

plaintiffs complaint outlined his disability and stated that he "encountered

architectural barriers that denied him full and equal access" to the defendant's


                                              5
store. Id. at 954. The complaint then included an "Accessibility Survey" that

identified alleged ADA violations "without connecting the alleged violations to

Chapman's disability, or indicating whether or not he encountered any one of them

in such a way as to impair his full and equal enjoyment of the Store." Id. Such is

the case here. Similar to Chapman's "Accessibility Survey," Beierle's complaint

merely includes a list of sixteen ADA violations. (See Doc. 1 at, 18.) And, as

was the case in Chapman, that list "does nothing more than perform a wholesale

audit of the defendant's premises," which "cannot substitute for the factual

allegations required in the complaint to satisfy Article Ill's requirement of an

injury-in-fact." 631 F.3d at 955 (internal quotation marks). Because Beierle "does

not even attempt to relate the alleged violations to his disability," his complaint is

dismissed for lack of standing. Id.

                                      CONCLUSION

      Accordingly, IT IS ORDERED that Taco Treat's motion (Doc. 8) is

GRANTED. Beierle's complaint is DISMISSED. Beierle may file an amended

complaint within twenty-one (21) days of the date of this order or show cause why

the dismissal should not be with prejudice.

      DATED this      tIP~ay of Octob




                                           6
